Title: From James Madison to Benjamin Franklin, 20 April 1788
From: Madison, James
To: Franklin, Benjamin


Sir
Virginia April 20. 1788
I have the honor to inclose herewith a letter from Mr. Limozin of Havre de Grace. The external address to me, was made on a supposition of my being an attending member of Congress; and as I find from a note within the letter, in order to make me acquainted with the circumstances which were to be laid before Congress. With the highest respect and esteem I have the honor to be Sir, Your most obedient humble servt.
Js. Madison Jr.
